Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
This case differs from that of Ellissen v. Halleck et al. at this term, in that the claim of the complainants was duly presented to the executors, and duly allowed by them and by the Probate J udge. This gave to the claim all the virtues and properties which a judgment against executors can have under our system. This is apparent from the language of § 140 of the Act to regulate the settlement of estates, which provides that the effect of a judgment against an executor, etc., shall be only to establish the claim in the same manner as if it had been allowed by the executor and the Probate Judge, etc.
There was, then, no necessity for this suit, and the judgment rendered can give the complainants no. greater rights nor better security than they had before.
The policy of the law against burdening an estate with unnecessary *413costs, is fully considered in the opinion delivered in the case of Ellissen v. Halleck et al.
The judgment is reversed, and the bill dismissed.